DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/24/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III encompass similar subject matter and could be readily searched and examined together.  This is not found persuasive because a search for a product would not necessarily uncover art including method steps and reagents and specific patient populations and products are subject to different statutes and analysis that method claims. The requirement is still deemed proper and is therefore made FINAL.
Claims 45-51, 54, 55, 57-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/24/2021.
Claims 1, 2, 4, 5, 8, 9, 11-13, 16, 17, 19, 20, 23, 24, 27, 28, 31, 32, 35, 39, and 44 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 16 and 17 reference numerous tables 3, 5 or 7. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, 9, 11-13, 16, 17, 19, 20, 23, 27, 31, 35, 39, and 44  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are broadly drawn to an isolated monoclonal antibody which binds to specific glycosylated positions on BTLA relative to unglycosylated BTLA and competing antibodies, without providing sufficient structure to function correlations.  “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor' s contribution to the field of art as described in the patent specification.' ” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human HIDE1, can result in a claim that does not meet written description even if the human HIDE1 protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize'  the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office' s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Furthermore, as was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5. Claims 8, 9, 11-13, 16-17, and 19 refer to having a heavy chain “and/or” a light chain, indicating less than all 6 CDRs defined and having alterations.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties (recited in instant Claims 143-145), the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The instant invention relates to an antibody which specifically binds to glycosylated positions or epitopes of BTLA. According to the specification, antibodies which bind to specific glycosylated positions of BTLA can be used in methods of cancer treatment.  The instant specification describes specific BTLA antibodies having specific VH/VL and CDR sequences pairings which bind to glycosylated positions over unglycosylated positions.  In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding glycosylated binding activity a prerequisite for utility in the recited methods of treatment.
Although interactions of antibody binding domains with antigens have been described in the art, there is no teaching on how to predict the structures of antibodies that bind to an antigen based on a disclosure of an antigen.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of an antibody, but its interaction with an antigen.  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  The general consensus is that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, Protein Science, 2008, 17:606-613); specifically note on page 606, left column, lines 8-12 in particular).  Therefore, the conformational epitope is a 3D structure that depends on the on the whole protein to be properly folded so that the required residues will be in the proper place to form the conformational epitope. 
While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques are used in the art to approximate the epitope.  Corada (Blood, 2001; 97:1679-84) used recombinant fragments of the antigen and peptide scanning to map the general binding sites and specific residues on VE-cadherin that are recognized by a panel of antibodies (page 1682 “Identification of binding epitope of VE-cadherin mAbs”; figure 5).  Corada et al. showed that the mAb “BV9” binds to an epitope that is located on both domains EC3-EC4 of VE-cadherin, suggesting a non-linear, conformational epitope (Figure 5).  More in-depth peptide mapping analysis of mAb “BV6” identified a peptide sequence of six linear residues in the EC3 domain of VE-cadherin as the specific epitope (Table 1 and Figure 6).  .
Computational analysis of proteins have been used to identify potential linear epitopes that would be specific for a particular protein (Berglund et al., abstract) and identify potential conformational epitopes on proteins (Kulkarni-Kale et al. Nucleic Acid Research, 2005, 33:W168-W171).  Berglund et al. performed computational analysis of numerous protein sequences to identify unique residues on erbB-2 that can be used to generate specific antibodies for erbB-2 (Figure 4 in particular).  Kulkarni-Kale et al. performed computational analysis of proteins with known structures to identify potential conformational epitopes on those proteins (abstract; page W168, see “Algorithm”).  Thus, the 3D structure of proteins is required for identifying the potential conformational epitopes.  However, the potential epitopes that are identified by these computational techniques will still need to be validated experimentally.    
As shown by these prior art, the interaction of the antibody binding domain with an antigen and identifying potential epitopes on proteins have been well characterized.  However, the prior arts do not teach how to predict the structural features of the antibodies that bind to a disclosed epitope.  Thus, one still cannot predict the structural or functional features of plethora of anti-BTLA antibodies which specifically bind glycosylated positions.  These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Although anti-BTLA antibodies are taught in the art, they are not sufficient for a skilled artisan to predict the structural features of the genus of BTLA antibodies that bind with to the recited positions or epitopes and provide therapeutic benefit.  In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding BTLA glycosylated positions and treating cancer.  The disclosure therefore does not show that Applicant is in possession of the necessary common attributes or features possessed by the members of the genus.  Accordingly, the skilled artisan would not recognize that Applicants are in possession of the invention as broadly claimed at the time the application was filed.
Applicant is invited to amend the claims to recite the VH/VL (or 6 CDRs specifically paired – remove “or” language) needed for BTLA glycosylated binding to obviate this rejection.

Conclusion
Claims 5, 24, 28, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 2, 4, 8, 9, 11-13, 16, 17, 19, 20, 23, 27, 31, 35, 39, and 44  are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643